Jackson, Chief Justice.
A motion was made to dismiss this case for want of service. The service is in these words:
“ Served the solicitor with a copy by leaving it at his dwelling-house.
H. Morgan.”
Mr. Morgan is attorney for the plaintiff in error, but did not sign the service as attorney. Even had he done so, it would not do, without an -ffidavit of the service on the bill of exceptions. 50 Ga., 369. That service by a party or1 his counsel must be verified on oath, and'must appear on the bill of exceptions, is distinctly ruled in that case.
The case of Montgomery vs. Walker, 41 Ga., 681, relied on by the plaintiff in error, is a mistake by the reporter *670The service there was by the sheriff, and the point decided is, that service by him at the most notorious place of abode will do, without oath, but not service by counsel, without such verification.